     Case 1:20-cv-00235-DAD-EPG Document 28 Filed 08/24/20 Page 1 of 7

 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                       EASTERN DISTRICT OF CALIFORNIA

10

11   TERRELL CURRY,                                               Case No. 1:20-cv-00235-DAD-EPG (PC)

12                          Plaintiff,                            FINDINGS AND RECOMMENDATIONS,
                                                                  RECOMMENDING THAT PLAINTIFF’S
13            v.                                                  MOTION FOR INJUNCTIVE RELIEF BE
                                                                  DENIED, WITHOUT PREJUDICE
14   J. GEDDES,                                                   (ECF NO. 17)
15                          Defendant.
                                                                  OBJECTIONS, IF ANY, DUE WITHIN
16                                                                FOURTEEN DAYS

17

18            Terrell Curry (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action filed pursuant to 42 U.S.C. § 1983. This case is proceeding on Plaintiff’s

20   claim against defendant Geddes for retaliation in violation of the First Amendment. (ECF Nos.

21   11 & 16).

22            On June 25, 2020, Plaintiff filed a motion for injunctive relief. (ECF No. 17).1 On July

23   17, 2020, defendant Geddes filed her opposition. (ECF No. 23). On August 3, 2020, Plaintiff

24   filed his reply. (ECF No. 26).

25            For the reasons that follow, the Court will recommend that Plaintiff’s motion be denied.

26   \\\

27            1
                In addition to or instead of injunctive relief, Plaintiff asks for a protective order under Federal Rule of Civil
     Procedure 26(c). However, Plaintiff’s motion does not involve a dispute over discovery. Therefore, Federal Rule of
28   Civil Procedure 26(c) is not applicable, and the Court will treat Plaintiff’s motion as a motion for injunctive relief.


                                                                  1
     Case 1:20-cv-00235-DAD-EPG Document 28 Filed 08/24/20 Page 2 of 7

 1     I.    PLAINTIFF’S MOTION

 2           On June 15, 2020, at about 12:30 p.m., Plaintiff was called to the sergeant’s office.

 3   Sergeant C. Tremble and Alcazarez told Plaintiff that defendant Geddes called him and informed

 4   him that Plaintiff has a lawsuit against her and that she does not want to be in the same dorm as

 5   Plaintiff (Dorm 3), even though she had been in the same dorm as Plaintiff for over six months

 6   without a problem. Plaintiff believes that defendant Geddes got her supervisors to retaliate for

 7   her. Sergeant Tremble told Plaintiff that he is going to make a housing change and move Plaintiff

 8   to Dorm 7, even over Plaintiff’s objections. Sergeant Tremble specifically told Plaintiff it is

 9   because of his lawsuit against defendant Geddes.

10           Plaintiff was housed in Dorm 3 since arriving at California Correctional Institution in

11   September of 2018. Defendant Geddes was a 2-day relief guard in Dorm 3 from about October of

12   2019.

13           In March of 2020, Plaintiff became part of the Men’s Advisory Counsel (“MAC”) for

14   Dorm 3.

15           There has not been any issues between defendant Geddes and Plaintiff.

16           Defendant Geddes was served with the summons and complaint on or about May 8, 2020.

17   There are several inmates who will make declarations regarding numerous statements by

18   defendant Geddes, telling them how much she hates Plaintiff because Plaintiff is suing her, and

19   that she does not want to deal with my regarding any MAC issues, and that she does not want

20   Plaintiff in her building. These instances transpired after she was served.
21           Due to being re-housed in Dorm 7, in further retaliation, Plaintiff was adversely affected

22   effected in several ways. Plaintiff was removed as the Dorm 3 MAC representative. Plaintiff had

23   several privileges and benefits as the MAC representative. Plaintiff is unable to hold spiritual

24   meetings with the one other member of Plaintiff’s faith.

25           On June 16, 2020, at 3:40 p.m., a day after being internally transferred to Dorm 7,

26   Plaintiff was again called to the sergeant’s office where he was threatened and harassed regarding
27   this lawsuit. The sergeants told Plaintiff that a confidential source told them that Plaintiff has

28   been talking about suing and that Plaintiff better stop threatening to sue staff because he was


                                                       2
     Case 1:20-cv-00235-DAD-EPG Document 28 Filed 08/24/20 Page 3 of 7

 1   upset about being moved to Dorm 7. The sergeants also told Plaintiff to keep quiet about the

 2   lawsuit, if he wants to see his family.

 3           After that, Plaintiff has been afraid of what might happen to him if he files another 602

 4   appeal or another civil action regarding this new retaliation. They have effectively chilled

 5   Plaintiff’s rights. Plaintiff has a First amendment right to talk about addressing a wrong that was

 6   done to him with another prisoner who Plaintiff may have been getting advice from. If their

 7   confidential source overheard Plaintiff discussing legal strategy, Plaintiff was well within his

 8   right to do so without fear of staff trying to chill his rights.

 9           There was no other reason to move Plaintiff other than to retaliate and disrupt his program

10   to inconvenience him. The threats, harassment, and annoyances all stem from this litigation

11   against defendant Geddes. They expressed this to Plaintiff both times he was called to the

12   sergeant’s office. It is also reasonable to assume this, based on Geddes’ attitude after being

13   served with the summons and complaint just recently. Plaintiff has been following all rules and

14   regulations and has not invited any harassment on himself.

15           Plaintiff asks for an injunction “holding that defendant or agents in concert with, cannot

16   prevent Plaintiff from exercising his First Amendment right to redress of grievance by retaliating

17   or threatening to do so for the exercise of his rights.” (ECF No. 17, p. 4).

18    II.    DEFENDANT’S OPPOSITION

19           Defendant opposes Plaintiff’s motion. Defendants argue that “Plaintiff’s factual

20   allegations do not establish that he would be at risk of an irreparable harm if an injunction is not
21   issued, nor that he would suffer an immediate injury if Defendant Geddes is not enjoined from

22   some undefined action.” (ECF No. 23, p. 2).

23           “Plaintiff alleges no facts describing the relationship between Defendant and her putative

24   ‘agents.’ However, as service has been ordered only as to Defendant Geddes, the Court has not

25   exercised personal jurisdiction over any other individual; as such, injunctive relief may only be

26   sought as to Defendant Geddes, and may not be ordered as to any unserved correctional sergeants
27   or other correctional staff members.” (Id. at 4).

28           “As to the facts alleged regarding the conduct of Defendant Geddes, Plaintiff alleges only


                                                          3
     Case 1:20-cv-00235-DAD-EPG Document 28 Filed 08/24/20 Page 4 of 7

 1   that she requested that a sergeant rehouse Plaintiff in a dormitory in which she was not working.

 2   Plaintiff’s allegations imply that Defendant Geddes cannot personally reassign Plaintiff to a

 3   particular housing facility, and he alleges no facts suggesting that Defendant personally took any

 4   action with regards to Plaintiff’s housing. Because Plaintiff is no longer living in the dormitory in

 5   which Defendant works, and because no facts suggest that Plaintiff has a ‘reasonable expectation’

 6   that Defendant will again request that he be moved to a different dormitory, Plaintiff’s request

 7   should be denied moot.” (Id. at 4-5) (citation omitted).

 8   III.     LEGAL STANDARDS

 9            A federal district court may issue emergency injunctive relief only if it has personal

10   jurisdiction over the parties and subject matter jurisdiction over the lawsuit. See Murphy Bros.,

11   Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 350 (1999) (noting that one “becomes a party

12   officially, and is required to take action in that capacity, only upon service of summons or other

13   authority-asserting measure stating the time within which the party served must appear to

14   defend.”). The court may not attempt to determine the rights of persons not before it. See, e.g.,

15   Hitchman Coal & Coke Co. v. Mitchell, 245 U.S. 229, 234-35 (1916); Zepeda v. INS, 753 F.2d

16   719, 727-28 (9th Cir. 1983); see also Califano v. Yamasaki, 442 U.S. 682, 702 (1979) (injunctive

17   relief must be “narrowly tailored to give only the relief to which plaintiffs are entitled”). Under

18   Federal Rule of Civil Procedure 65(d)(2), an injunction binds only “the parties to the action,”

19   their “officers, agents, servants, employees, and attorneys,” and “other persons who are in active

20   concert or participation.” Fed. R. Civ. P. 65(d)(2)(A)-(C). “When a plaintiff seeks injunctive
21   relief based on claims not pled in the complaint, the court does not have the authority to issue an

22   injunction.” Pac. Radiation Oncology, LLC v. Queen's Med. Ctr., 810 F.3d 631, 633 (9th Cir.

23   2015).

24            Requests for prospective relief are further limited by 18 U.S.C. § 3626(a)(1)(A) of the

25   Prison Litigation Reform Act, which requires that the Court find that the “relief [sought] is

26   narrowly drawn, extends no further than necessary to correct the violation of the Federal Right,
27   and is the least intrusive means necessary to correct the violation of the Federal Right.”

28            On the merits, “[a] plaintiff seeking a preliminary injunction must establish that he is


                                                        4
     Case 1:20-cv-00235-DAD-EPG Document 28 Filed 08/24/20 Page 5 of 7

 1   likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence of

 2   preliminary relief, that the balance of equities tips in his favor, and that an injunction is in the

 3   public interest.” Glossip v. Gross, 135 S. Ct. 2726, 2736-37 (2015) (quoting Winter v. Natural

 4   Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)). “Under Winter, plaintiffs must establish that

 5   irreparable harm is likely, not just possible, in order to obtain a preliminary injunction.” Alliance

 6   for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011).

 7   IV.      ANALYSIS

 8            The Court will recommend that Plaintiff’s motion be denied because Plaintiff has not

 9   established that irreparable harm is likely if a preliminary injunction is not issued.

10            Plaintiff asks for an injunction “holding that defendant or agents in concert with, cannot

11   prevent Plaintiff from exercising his First Amendment right to redress of grievance by retaliating

12   or threatening to do so for the exercise of his rights.” (ECF No. 17, p. 4).2 While Plaintiff has

13   submitted evidence that defendant Geddes retaliated against him again by moving him to a

14   different dorm, there is no evidence that defendant Geddes is currently retaliating against

15   Plaintiff. Additionally, Plaintiff has alleged that he is no longer in the same dorm as defendant

16   Geddes, there is no evidence that Plaintiff currently has any interactions with defendant Geddes,

17   and there is no evidence that Plaintiff and defendant Geddes are likely to have any interactions in

18   the future.3 Thus, Plaintiff has failed to establish that irreparable harm is likely if the Court does

19   not grant his motion for a preliminary injunction.

20            Plaintiff has submitted at least some evidence that sergeants4 threatened to retaliate
21   against him after a confidential source told them that Plaintiff has been talking about suing

22   because of the dorm transfer, telling Plaintiff to keep quiet about the lawsuit if he wants to see his

23   family. Plaintiff has also alleged that, after being threatened by the sergeants, Plaintiff is afraid of

24            2
                 Plaintiff is not requesting that he be transferred back to Dorm 3.
              3
                 Defendants do not deny Plaintiff’s allegations regarding defendant Geddes. Instead, they argue, among
25   other things, that the transfer is not actionable because Plaintiff has no constitutional right to a particular housing
     assignment. While this may be true as a general rule, a transfer can constitute an adverse action for purposes of a
26   First Amendment retaliation claim. See, e.g., Vignolo v. Miller, 120 F.3d 1075, 1077-78 (9th Cir. 1997) (“an inmate
     may not be transferred to a new prison in retaliation for exercising his or her First Amendment rights, ‘despite the
27   fact that prisoners generally have no constitutionally-protected liberty interest in being held at, or remaining at, a
     given facility.’”) (quoting Pratt v. Rowland, 65 F.3d 802, 806 (9th Cir. 1995)).
28             4
                 Plaintiff appears to be referring to Sergeant C. Tremble and Sergeant Alcazarez, but it is not clear.


                                                                5
     Case 1:20-cv-00235-DAD-EPG Document 28 Filed 08/24/20 Page 6 of 7

 1   what might happen to him if he files another 602 appeal or a civil action regarding this new

 2   retaliation. However, these sergeants are not defendants in this action, and there is no evidence

 3   that, in threatening Plaintiff, these sergeants were acting in concert with defendant Geddes, or that

 4   they are officers, agents, servants, employees, or attorneys of defendant Geddes.

 5             An injunction binds only “the parties to the action,” their “officers, agents, servants,

 6   employees, and attorneys,” and “other persons who are in active concert or participation.” Fed.

 7   R. Civ. P. 65(d)(2)(A)-(C). Additionally, “[w]hen a plaintiff seeks injunctive relief based on

 8   claims not pled in the complaint, the court does not have the authority to issue an injunction.”

 9   Pac. Radiation Oncology, LLC, 810 F.3d at 633. Thus, the Court does not have authority to issue

10   an injunction against the sergeants in this action.5

11             Accordingly, the Court will recommend that Plaintiff’s motion for a preliminary

12   injunction be denied, without prejudice to Plaintiff either attempting to supplement his complaint

13   in this action or filing a new action based on the allegations in the motion, and then renewing the

14   motion in this action or filing it in the new action.

15    V.       RECOMMENDATION

16             Accordingly, based on the foregoing, IT IS HEREBY RECOMMENDED that

17   Plaintiff’s motion for injunctive relief be DENIED, without prejudice to Plaintiff either

18   attempting to supplement his complaint in this action or filing a new action based on the

19   allegations in the motion, and then renewing the motion in this action or filing it in the new

20   action.
21             These findings and recommendations are submitted to the United States district judge

22   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within fourteen

23   (14) days after being served with these findings and recommendations, Plaintiff may file written

24   objections with the court. Such a document should be captioned “Objections to Magistrate

25   Judge's Findings and Recommendations.” Plaintiff is advised that failure to file objections within

26   the specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d
27
               5
               Plaintiff may move to supplement his complaint to add the allegations regarding defendant Geddes and
28   these two sergeants, if he chooses.


                                                             6
     Case 1:20-cv-00235-DAD-EPG Document 28 Filed 08/24/20 Page 7 of 7

 1   834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 2
     IT IS SO ORDERED.
 3

 4      Dated:     August 24, 2020                            /s/
 5                                                    UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                     7
